Case 1:17-md-02800-TWT Document 833 Filed 09/24/19 Page 1 of 2

yes
September 17, 2019 eceene gare
United Stated Distnct Court — Northern District of Georgia eEP DA 18
Richard B. Russell Federal Building “ <ren, ce™
2211 United States Courthouse yauess SAP pepe Cart
75 Ted Turner Drive, SW py CALE

Atlanta, GA 30303-3309

Re: Equifax Inc. Customer Data Security Breach Litigation, Case No. 1:17-md-2800-TWT

To whom it may concern,

I am a member of the settlement class. I was notified by EQUIFAX that my personal
information on their database was breached, and I confirmed this by identifying myself on the
website provided after the breach.

I don’t think, given the nature of the breach, with the short and long-term implications, and that
an insufficient amount of money was allocated to compensate the number of individuals in the
class, that it is fair, reasonable, or adequate, and I don’t think the Court should approve it.

I have not objected to any class action settlements in the previous five (5) years.

I do not intend to appear at the Fairness Hearing, either in person or through a lawyer.

Respectfully;
NS

t wy - :

EDWARD W. FRANK
646 Saddlehorn Drive
Incline Village, NV 89451
Tel: 775-831-1251
Case 1:17-md-02800-TWT Document 833 Filed 09/24/19 Page 2 of 2

 

erffheltth eM Hanae SESS: SEkeeEoSos

Lacs -cors Wa Were U
My Cy veces Gr 7t
DSIPOR SOD SBS Geri! pwt ye
Nang WIBBSY WY Cevn7ry

LUTD VIASIG SO

wh bets dat bed obo

GASES AME CAE STS

al
vhs

G

ne

oe .
Mae
3

fue
“acy

oo

‘sine a |

ee he aR Re re

~“_
